Title: From George Washington to Joshua Loring, 6 February 1777
From: Washington, George
To: Loring, Joshua



Sir
Head Quarters Morris Town 6th Feby 1777

This will be delivered to you by Major Edmenston who was sent down by Genl Schuyler to go into NYork upon parole, to return, or send out an Officer of equal Rank.
If Major Williams of Colo. Rawlins’s Battalion has not been already sent out, I desire he may be the Officer sent in Exchange. If he should have been sent out, I shall be glad that either Major Brown or Major Wells of Connecticut may be released. I am &c.
